435 F.2d 166
Joseph Adam BROOKS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 30113.
United States Court of Appeals, Fifth Circuit.
Nov. 23, 1970.

Joseph A. Brooks, pro se.
John W. Stokes, Jr., U.S. Atty., J. Owen Forrester, Asst. U.S. Atty., Atlanta, Ga., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
This appeal is taken from the district court's denial, without an evidentiary hearing, of a motion to vacate judgment and sentence filed pursuant to the provisions of 28 U.S.C. 2255.1


2
The appellant, represented by counsel, was convicted upon his plea of guilty of transporting a forged check in interstate commerce, in violation of 18 U.S.C. 2314.  There was no direct appeal.


3
In his 2255 motion, the appellant has alleged that the district court failed to comply with the provisions of Rule 11, F.R.Crim.P., with the result that his plea was not understandingly entered.  The district Court held that this contention was refuted by the files and records of the case, particularly the transcript of the proceedings at which the plea was proffered and accepted by the court.


4
Our examination of the record leads us to agree with the ruling appealed from.  The transcript shows that the district court adequately complied with the standards announced in McCarthy v. United States, 1969, 394 U.S. 459, 89 S.Ct. 1166, 22 L.Ed.2d 418.  Accordingly the order appealed from is affirmed.  See Streator v. United States, 5th Cir. 1968, 395 F.2d 661; Hunter v. United States, 5th Cir. 1969, 409 F.2d 1203; United States v. Tivis, 5th Cir. 1970, 421 F.2d 147.


5
Affirmed.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981